DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
3.	Claim 19 is objected to because of the following informalities:  
In line 3 of claim 19: “… the total number of times …” should be changed to --… a total number of times …--; and 
In line 7 of claim 19: “… the number of times …” should be changed to --… the total number of times …--.
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 20-22 are rejected on the ground of nonstatutory double patenting 
as being unpatentable over claim 1 of U.S. Patent No. US 11,069,107 B2 in view of Shinohara (U.S. Pub. No. US 2019/0295285 A1). 

The following is an example for comparing claim 1 of this application with claim 1 of U.S. Patent No. US 11,069,107 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,069,107 B2    
 An image display system including a goggle apparatus and at least one processor configured to at least: 
An image display system, comprising: a goggle apparatus; and processing circuitry including at least one processor, the processing circuitry configured to at least: 
place an object in a virtual space;
place an object in a virtual space; 
display, on a display section of the goggle apparatus, an image captured by a virtual camera in the virtual space;
display, on a display section of the goggle apparatus, an image captured by a virtual camera in the virtual space;
acquire an orientation of the goggle apparatus; 
acquire at least a rotational angle in a yaw direction and a rotational angle in a pitch direction of the goggle apparatus;
rotate the virtual camera in the virtual space based on the orientation of the goggle apparatus;
rotate the virtual camera in a yaw direction in the virtual space in accordance with the rotational angle in the yaw direction of the goggle apparatus and rotate the virtual camera in a pitch direction in the virtual space in accordance with the rotational angle in the pitch direction of the goggle apparatus;
detect a change in a line of sight of the virtual camera from one direction to the other direction in a predetermined rotation direction; and

based on the detection of the change, perform at least either one of a movement of the object and control of the virtual camera so that at least a part of the object is located within an image capturing range of the virtual camera.
if at least the rotational angle in the pitch direction of the goggle apparatus is outside a range, perform at least either one of a movement of the object and control of the virtual camera in the virtual space so that the object is located in front of the virtual camera in the yaw direction; and 

if the rotational angle in the pitch direction of the goggle apparatus is within the range, not perform the movement of the object and not perform the control of the virtual camera to locate the object in front of the virtual camera in the yaw direction.


Claim 1 of U.S. Patent No. US 11,069,197 B2 anticipates claim 1 of the instant application except for the limitation “detect a change in a line of sight of the virtual camera from one direction to the other direction in a predetermined rotation direction.” 
Shinohara (Figs. 1-16) teaches 
detect a change in a line of sight of the virtual camera from one direction to the other direction in a predetermined rotation direction (the virtual camera 8 is arranged to image the inner circumferential surface of the virtual sphere from its center point 9; 0036], lines 4-6) (Figs. 1-2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a virtual camera as taught by Shinohara into an image display system in the patented claim because a virtual camera, e.g., an omnidirectional camera, captures an omnidirectional 360-degree panoramic image as a content image.

Claims 20-22 are similarly rejected over claims 10-12 of U.S. Patent No. US 11,069,107 B2.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara.

As to claim 1, Shinohara (Figs. 1-16) teaches an image display system (an information processing system 1; Fig. 1) including a goggle apparatus (a head-mounted display device (HMD) 100) and at least one processor (a processing device 12 in an information processing apparatus 10; Fig. 1) configured to at least: 
place an object (a captured image 5 with a menu window 204) in a virtual space (Figs. 2 and 13); 
display, on a display section of the goggle apparatus, an image captured by a virtual camera in the virtual space (the imaging device 7, e.g., a stereo camera, captures an image of the user wearing the HMD 100 and feeds the captured image to the processing device 12; [0028], lines 1-4; the information processing apparatus 10 generates image data to be displayed on the HMD 100; [0032], lines 1-2) (Figs. 1-4); 
acquire an orientation of the goggle apparatus (the detected rotation angle and inclination of the HMD 100; [0036], lines 3-4) (Figs. 1-2); 
rotate the virtual camera in the virtual space based on the orientation of the goggle apparatus (the information processing apparatus 10 determines the attitude of a virtual camera 8 in the virtual sphere in accordance with the detected rotation angle and inclination of the HMD 100; [0036], lines 1-4) (Figs. 1-2); 
detect a change in a line of sight of the virtual camera from one direction to the other direction in a predetermined rotation direction (the virtual camera 8 is arranged to image the inner circumferential surface of the virtual sphere from its center point 9; 0036], lines 4-6) (Figs. 1-2); and 
based on the detection of the change, perform at least either one of a movement of the object and control of the virtual camera so that at least a part of the object is located within an image capturing range of the virtual camera (the information processing apparatus 10 aligns the detected rotation angle and inclination with the rotation angle and inclination of the optical axis of the virtual camera 8 in the virtual sphere and acquires a captured image 5 from the virtual camera 8, i.e., performs a rendering process, corrects the image for the optical distortion of the optical lenses, and feeds the image data to the HMD 100; [0036], lines 6-13) (Figs. 1-2).

	As to claims 20-22, these claims differ from claim 1 in that claim 1 is an image display system claim whereas claims 20-22 are a non-transitory storage medium claim thereof, a display control apparatus claim thereof, and an image display method claim thereof, respectively.  Thus, claims 20-22 are analyzed as previously discussed with respect to claim 1.

As to claim 2, Shinohara teaches the image display system according to claim 1, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
calculate an amount of rotation of the virtual camera (an omnidirectional camera covering 360-degree panoramic image; [0034], lines 10-12; the information processing apparatus 10 determines the attitude of a virtual camera 8 in the virtual sphere in accordance with the detected rotation angle and inclination of the HMD 100; [0036], lines 1-4) (Figs. 1-2); and 
at least based on the detection of the change and the amount of rotation, perform at least either one of the movement of the object and the control of the virtual camera (the content image is an omnidirectional 360-degree panoramic image captured by an omnidirectional camera; [0034], lines 10-12) (Figs. 1-2).

As to claim 3, Shinohara teaches the image display system according to claim 2, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, in a case where the change is detected, and when the amount of rotation after the change is detected is greater than or equal to a threshold (a second angle (60 degrees)), perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 4, Shinohara teaches the image display system according to claim 2, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
calculate amounts of rotation in the other direction and/or the one direction in the predetermined rotation direction (the viewing angle is changed by 22.5 degrees in one step; [0079], lines 13-14) (Fig. 11); and 
based on the amounts of rotation in the other direction and/or the one direction in the predetermined rotation direction, perform at least either one of the movement of the object and the control of the virtual camera (the display image 200d is obtained by turning the display image 200a to the left by 22.5 degrees in one step; [0081], lines 4-6) (Figs. 11 and 12(a)-12(b)).

As to claim 5, Shinohara teaches the image display system according to claim 4, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, in a case where the change is detected, and when the amounts of rotation in the other direction and/or the one direction are greater than or equal to a threshold (a second angle (60 degrees)), perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 6, Shinohara teaches the image display system according to claim 5, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, when accumulation values (a first angle (60 degrees)) of the amounts of rotation in the other direction and/or the one direction are greater than or equal to a threshold (a second angle (60 degrees)) after the change is detected, perform at least either one of the movement of the object and the control of the virtual camera (when the amount of change in the visual line in this direction reaches the first angle (60 degrees) starting from the initial display state, the image generating section 34 rearranges the relative positional relation between the information elements and the panoramic image to a position moved by the second angle in the current direction; [0018], lines 4-10) (Figs. 15(a)-15(b) and 5).

As to claim 7, Shinohara teaches the image display system according to claim 2, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
calculate a first amount of rotation in the one direction in the predetermined rotation direction (turning the display image 200a to the left by 22.5 degrees in one step; [0081], lines 4-6; Fig. 12), and a second amount of rotation in the other direction in the predetermined rotation direction (e.g., turning the display image 200a to the right by 45 degrees in one step); 
compare the first amount of rotation (22.5 degrees to the left) and the second amount of rotation (45 degrees to the right); and 
detect the change based on a result of the comparison (the change becomes 22.5 degrees to the right).

As to claim 8, Shinohara teaches the image display system according to claim 7, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least detect the change (22.5 degrees to the right) based on the smaller (22.5 degrees to the left) of the first amount of rotation (22.5 degrees to the left) and the second amount of rotation (45 degrees to the right).

As to claim 9, Shinohara teaches the image display system according to claim 7, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
calculate an accumulation value of the first amount of rotation (e.g., turning the display image 200a to the left by 45 degrees in two steps; [0081], lines 4-6; Fig. 12) and an accumulation value of the second amount of rotation (e.g., turning the display image 200a to the right by 90 degrees in two steps); and 
detect the change (45 degrees to the right) based on the smaller (45 degrees to the left) of the accumulation value of the first amount of rotation (45 degrees to the left) and the accumulation value of the second amount of rotation (90 degrees to the right).

As to claim 12, Shinohara teaches the image display system according to claim 1, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
enable the line of sight of the virtual camera to rotate in a second rotation direction orthogonal to the predetermined rotation direction (when the user tilts his or her head upward or downward to incline the visual line vertically; [0048], lines 13-14) (Fig. 5); and 
further detect a change in the line of sight of the virtual camera from one direction to the other direction in the second rotation direction (the display panel 130 of the HMD 100 displays a panoramic image in the upward or downward direction; [0048], lines 14-16) (Fig. 5).

As to claim 13, Shinohara teaches the image display system according to claim 1, wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
set a pointer (a visual line direction 202a) indicating the object (the display image 200a) (Fig. 8); 
based on the orientation of the goggle apparatus, move a position indicated by the pointer (the user has turned his or her head to the left, with the visual line changed continuously from a visual line direction 202a to a visual line direction 202b; [0060], lines 6-9) (Fig. 8); and 
after the pointer moves away from an area based on the object (the visual line direction 202a moves away from the area of the display image 200b), and when a moving direction of the pointer reverses (the visual line direction changes from the visual line direction 202a to the visual line direction 202b), detect the change (the distance between the visual line direction 202a and the visual line direction 202b) (Fig. 8).

As to claim 14, Shinohara teaches the image display system according to claim 13, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, when the pointer is not present in the area (the visual line direction 202a moves away from the area of the display image 200b), calculate an amount of change in rotation the distance between the visual line direction 202a and the visual line direction 202b) (Fig. 8) in the one direction (the visual line direction 202a) and the other direction (the visual line direction 202b) in the predetermined rotation direction (the direction to the left) (Fig. 8).

As to claim 15, Shinohara teaches the image display system according to claim 14, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, when the pointer enters the area, reset the amount of change (when the visual line direction is positioned at 202b, the amount of change becomes zero) (Fig. 8).

As to claim 16, Shinohara teaches the image display system according to claim 1, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, when the line of sight of the virtual camera based on the object is at a certain angle, detect the change (when the visual line direction is positioned at 202c, the change becomes the distance between the visual line direction 202a and the visual line direction 202c) (Fig. 9).

As to claim 17, Shinohara teaches the image display system according to claim 1, wherein 
the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least: 
select the object in accordance with an orientation of the virtual camera (select the display image 200c) (Fig. 9); and 
when the object is not selected, perform at least either one of the movement of the object and the control of the virtual camera (the user has tilted up his or her head from the state in which the display image 200a is displayed on the display panel 130, with the visual line changed continuously from the visual line direction 202a to a visual line direction 202c; [0061], lines 4-10) (Fig. 9).

As to claim 18, Shinohara teaches the image display system according to claim 1, 
wherein the at least one processor (the processing device 12 in the information processing apparatus 10) is configured to at least, even when the change is not detected, in accordance with an operation of a user, perform the movement of the object or the control of the virtual camera so that at least a part of the object is located within the image capturing range of the virtual camera (the left analog stick 77b is fit for the user to intuitively change the visual line direction; [0068], lines 6-7; the left analog stick 77b is tilted to generate images in such a manner that the panoramic image would be moved in a flowing manner; [0069], lines 6-8) (Fig. 10(a)-10(b)).

Allowable Subject Matter
8.		Claims 10-11 and 19 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Shinohara, does not teach a limitation “.in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the other direction, detect the change; in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the one direction without rotating in the other direction, or when the line of sight of the virtual camera does not rotate, not detect the change; and when the change is detected, perform at least either one of the movement of the object and the control of the virtual camera, and when the change is not detected, not perform at least either one of the movement of the object and the control of the virtual camera” of claim 10, a limitation “in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the other direction, detect the change; in a case where the virtual camera is in the second orientation, and when the line of sight of the virtual camera rotates in the one direction without rotating in the other direction, or when the line of sight of the virtual camera does not rotate, not detect the change; and when the change is detected, perform at least either one of the movement of the object and the control of the virtual camera, and when the change is not detected, not perform at least either one of the movement of the object and the control of the virtual camera” of claim 11, and a limitation “wherein the at least one processor is configured to at least: detect that the total number of times of reversal of the line of sight of the virtual camera from the one direction to the other direction and reversal of the line of sight of the virtual camera from the other direction to the one direction is a predetermined number of times; and when it is detected that the number of times the line of sight of the virtual camera reverses is the predetermined number of times, perform at least either one of the movement of the object and the control of the virtual camera” of claim 19 in combination with other limitations of the claims 10, 11 and 19, respectively, and the base claim.

Conclusion

9.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyamoto (U.S. Patent. No. US 9.870,118 B2) is cited to teach a non-transitory storage medium encoded with a computer readable information processing program, an information processing apparatus, a method of controlling an information processing apparatus, and an information processing system, and to a method of controlling a virtual camera.
Richardson (U.S. Pub. No. US 2006/0119576 A1) is cited to teach software, hardware, systems and methods for controlling a computer based on the real-world movements of an operator’s body or other external object.


Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691